DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 9,859,166), (hereinafter, Cheng).

RE Claim 1, Cheng discloses a FinFET transistor in FIG. 10. Cheng discloses a semiconductor device comprising:
a semiconductor fin 16 over a substrate 10;
a gate 22/24/26 “high-K gate structure” over a channel region of the semiconductor fin 16. Examiner notes that the gate structure 22/24/26 is spacer apart from portion of the channel region at the bottom of the fin 16, hence is considered located above the channel, therefore meeting the claimed limitation3;
a top spacer 38 on the gate 22/24/26 “high-K gate structure”;
a top source/drain (S/D) 42 on the semiconductor fin 16; and
a dielectric collar 28 anchoring the top S/D 42 to the top spacer 38. Examiner notes that ILD layer 28 is functionally equivalent to the collar function since it supports both the top spacer 38 and top source 42.
RE Claim 2, Cheng discloses a semiconductor device, further comprising a first airgap 40 between a S/D contact 42 and the top spacer 38.
RE Claim 4, Cheng discloses a semiconductor device, further comprising a second airgap 40 between opposite sidewalls of the dielectric collar 28.
RE Claim 6, Cheng discloses a semiconductor device, wherein the semiconductor fin comprises a vertical fin of a vertical field effect transistor “VFET”.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 9,859,166), (hereinafter, Cheng) in view of Cheng et al. (US 2018/0240873), (hereinafter, Cheng II).

RE Claim 7, Cheng discloses a semiconductor device, wherein the dielectric collar “ILD” 28 comprises silicon oxycarbonitride (SiOCN) or silicon borocarbonitride (SiBCN). 
However, in the same field of endeavor, Cheng II discloses an ILD layer SiO2, SiCOH or SiBCN [0045].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing the invention, to use SiBCN as the “collar/ILD layer 28” material as a simple substitution of a similar material in order to obtain a predictable result of better isolation.

Allowable Subject Matter
Claims 8-12 are allowed.
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 In the instant case, Mochizuki et al. (US 9,954,102) disclose a vertical FinFET with abrupt junction that is located between a bottom source/drain extension region and a sidewall surface of a lower portion of the semiconductor fin. The bottom source/drain extension region is present in a gap that is located adjacent the lower portion of the semiconductor fin and atop a mesa portion of a base semiconductor substrate.
Mallela et al. (US 9,911,804) disclose a fin field effect transistor device with air gaps, including a source/drain layer on a substrate, one or more vertical fin(s) in contact with source/drain layer, a gate metal fill that forms a portion of a gate structure on each of the one or more vertical fin(s), and a bottom void space between the source/drain layer and the gate metal fill. Examiner notes that structure shown in FIG. 27 and 31 shows a similar structure of the instant claimed invention of Claim 1, however it is missing the limitations of a first and second non-conformal dielectric disposed with the air-gap.
Furthermore, Mallela et al. fails to disclose the combined limitations of Claim 8 particularly dielectric collar in direct contact with sidewalls of a dielectric layer and a top surface and sidewalls of the top spacer.
Additionally, Jagannathan et al. (US 2019/0172927) disclose a vertical transport field-effect transistor includes a top source/drain region separated from an underlying gate stack by a top spacer including open gaps to reduce capacitance therebetween. Techniques for fabricating the transistor include using a sacrificial spacer that is selectively removed prior to growth of the top source/drain region. The top source/drain region may be confined by opposing dielectric layers. It is noted that Jagannathan et al. anticipate Claim 1, however it fails for render Claims 3, 5 and 8 obvious, for the aforementioned reasons stated above for Mallela et al..
Finally, Lee et al. (US 10,680,102) disclose a method of forming a semiconductor device that includes forming at least two semiconductor fin structures having sidewalls with {100} crystalline planes that is present atop a supporting substrate; and epitaxially growing a source/drain region in a lateral direction from the sidewalls of each fin structure. The second source/drain regions have substantially planar sidewalls. A metal wrap around electrode is formed on an upper surface and the substantially planar sidewalls of the source/drain regions. Air gaps are formed between the source/drain regions of the at least two semiconductor fin structures.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898